       Case 4:19-cv-05844-KAW Document 18 Filed 11/12/19 Page 1 of 2



     Peter Urhausen Esq. SBN 160392
 1   Sean Conley Esq. SBN 130814
 2   GIBBONS & CONLEY
     3480 Buskirk Ave., Suite 200
 3   Pleasant Hill, CA 94523
     T: 925.932.3600
 4   F: 925.932.1623
 5
     Attorney for Defendants CITY OF COTATI, MICHAEL
 6          PARISH, MARK LANDMAN, JOHN MOORE,
            JOHN DELLOSSO, WENDY SKILLMAN,
 7          SUSAN HARVEY, DAMIEN O’BID, VICKI
            PARKER
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   LAURIE ELIZABETH ALDERMAN,      )             Case No. 19-cv-05844-KAW
                                     )             Assigned to: Magistrate Judge Kandis A.
13                    Plaintiffs,    )             Westmore
                                     )
14         v.                        )
                                     )             DEFENDANT’S RESPONSE TO
15   CITY OF COTATI, MICHAEL PARISH, )             PLAINTIFF’S MOTION FOR
     MARK LANDMAN, JOHN MOORE,       )             POSTPONEMENT/RESCHEDULING OF
16   JOHN DELLOSSO, WENDY SKILLMAN, )              HEARINGS DUE TO HARDSHIP
     SUSAN HARVEY, DAMIEN O’BID,     )
17   VICKI PARKER.                   )
                                     )             Action Filed: September 19, 2019
18                                   )
                      Defendants.    )
19                                   )
                                     )
20                                   )
                                     )
21

22

23
          Defendants respond to Plaintiff’s motion. Without endorsing the assertions made by
24
     Plaintiff or addressing the deficiencies of her filings, Defendants offer the following comments.
25
     The culmination of multiple email exchanges with Plaintiff during defense counsel’s vacation,
26
     during which defense counsel has at times had sporadic access to email, was Plaintiff’s insistence
27
                                                     1
28    DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR
      POSTPONEMENT/RESCHEDULING OF HEARINGS DUE TO HARDSHIP                 Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 18 Filed 11/12/19 Page 2 of 2



 1   that the motion to dismiss be continued until after the case management conference. Defendants
 2   did and do object to the case management conference being held before the motion to dismiss is
 3   decided, as it makes no sense to attempt to disclose information or otherwise address case
 4   management issues until the pleadings are resolved and any remaining issues known.
 5         Defendants take no position on Plaintiff’s request to continue the hearing on the motion to
 6   dismiss, but do request that the case management conference be continued until all pleading
 7   issues are resolved. Defendants also request that no hearings be scheduled the weeks of January 7
 8   and 14, as defense counsel is set for trial in Los Angeles during that period.
 9         Respectfully submitted.
10

11
     Dated:    November 12, 2019                   GIBBONS & CONLEY
12

13                                            By: /s/ Peter Urhausen
                                                  PETER A. URHAUSEN, ESQ.
14                                                Attorney for Defendants CITY OF COTATI,
                                                  MICHAEL PARISH, MARK LANDMAN, JOHN
15                                                MOORE, JOHN DELLOSSO, WENDY
                                                  SKILLMAN, SUSAN HARVEY, DAMIEN
16                                                O’BID, VICKI PARKER
17

18
19

20

21

22

23

24

25

26
27
                                                       2
28   DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION FOR
     POSTPONEMENT/RESCHEDULING OF HEARINGS DUE TO HARDSHIP                     Case No. 19-cv-05844-KAW
